DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office action in response to Applicant’s submission filed on 7/26/2021.  Currently claims 1-22 are pending and claims 1, 19, and 20 are independent.  Priority to provisional application 63/058,781, filed 7/30/2020 is acknowledged.
	
	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2021 appears to be in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Specifically, claim 4 recites the limitation "the truck" and it is unclear to Examiner which truck is being referenced.  Appropriate correction required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-22, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-18) are directed to a statutory category, namely a method.  Claim 19 is directed to a statutory category, namely an article of manufacture.  Claim 20 and its dependent claims (claims 21, 22) are directed to a statutory category, namely a method. 
Step 2A (Prong 1): Claims 1, 19, and 20, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions) (See MPEP 2106).”  In this application that refers to using a computer system to analyze and manage the movement of trucks within a yard.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a warehouse yard manager or traffic controller might perform.  The abstract elements of claims 1, 19, and 20, recite in part “Send signal…Send second signal…Receive input…Receive second input…Determine order…Transmit directions…”.  Dependent claims 1-18, 21, 22 add to the abstract idea the following limitations which recite in part “Store status…Determine status…Determine queue…Receive receipt time…Determine arrival time…Prioritize…Receive signal strength…Determine distance…Prioritize…Receive fill status…Give precedence…Receive cleaning status…Receive maintenance status…maintain queue differences…Provide queue position…Direct away…Confirm load…”.   All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 19, and 20.  
Step 2A (Prong 2):  Independent claims 1, 19, and 20, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Coordinating computer…Beacon…computer readable memory…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)). 
  Additionally, dependent claims 1-18, 21, 22 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 19, and 20, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Coordinating computer…Beacon…computer readable memory…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (analyze and manage the movement of trucks within a yard) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0010] – “A processing unit 10 can be embodied in the form of a general-purpose micro- processor or microcontroller.”  
Additionally, dependent claims 1-18, 21, 22 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-22 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoofard et al. (US 20190064835 A1) in view of Morris (US 20200273133 A1)
Regarding claims 1, 19, and 20, Hoofard discloses a computer-implemented method of coordinating the actions of a plurality of trucks using at least one beacon (Hoofard ABS - Systems and methods are disclosed for controlling operations of autonomous vehicles and systems in, for example, logistics yards at distribution, manufacturing, processing and/or other centers for the transfer of goods, materials, and/or other cargo) , the method comprising: the at least one beacon sending a first signal including a first signal beacon identifier to a first truck device of a first one of the trucks; the at least one beacon sending a second signal including a second signal beacon identifier to a second truck device of a second one of the trucks (Hoofard ¶52 - in some embodiments the center 100 can include a plurality of beacons 106 (identified individually as a first beacon 106a, a second beacon 106b and a third beacon 106c) positioned in known locations around the logistics yard 102 (e.g., in different corners of the yard 102). In some embodiments, the beacons can include Wi-Fi transmitters to enable Wi-Fi positioning of the tractor 112 and/or the trailer 111 in the logistics yard 102); a coordinating computer (Hoofard ¶50 -  the building 130 can include a central processing center 132 to coordinate operations in the logistics yard 102) receiving a first input from the first truck device, the first input including at least the first signal beacon identifier and a first truck identifier; receiving a second input from the second truck device, the second input including at least the second signal beacon identifier and a second truck identifier (Hoofard ¶54 - Although in some embodiments the beacons 106a-c can transmit wireless signals with unique identifiers to the tractor 112, in other embodiments, the tractor 112 can transmit a unique identifier to multiple receivers located in, for example, the positions of the beacons 106a-c); ); and transmitting directive signals to the trucks based on the queue order (Hoofard ¶42 - In some embodiments, the systems and methods disclosed herein are configured to generate guidance signals for controlling movement of various types of tractors).  
Hoofard lacks determining a queue order for the trucks based on the first input and the second input and determining whether the first truck is in a first position in the queue.
Morris, from the same field of endeavor, teaches determining a queue order for the trucks based on the first input and the second input (Morris ¶53 - At block 303, an identified and ranked trailer 20 is further prioritized. Trailer prioritization is determined in a different manner than the ranking step described in block 302. Here, one or more of the scheduling system 65, requirements database 70, events database 80, or trailer ID database 85 can provide factors that establish the prioritization of the trailers 20 in real-time or near real-time); and determining whether the first truck is in a first position in the queue (Morris ¶57 - At block 306, the trailer 20 is confirmed to be at the correct loading dock 112 {i.e. first position}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the logistics yard guidance methodology/system of Hoofard by including the truck prioritization techniques of Morris because Morris discloses “improves efficiency of the arrangement and assignment of trailers 20 to loading docks 112 (Morris ¶68)”.   Additionally, Hoofard further details that “The present disclosure is generally related to movement of transport vehicles at distribution centers (Hoofard ¶2)” so it would be obvious to consider including the additional truck prioritization techniques that Morris discloses because it would improve the movement of vehicles as disclosed within Hoofard.
Regarding claim 2, Hoofard in view of Morris discloses after receiving the first input from the first truck device and the second input from the second truck device, storing in a database a status table based on the inputs received from the trucks (Hoofard ¶61 - in some embodiments, information identifying the individual trailer sensor targets 209a, b, the associated trailers 111 to which they are mounted, and the contents of those trailers 111 can be stored in a database or other memory accessible to the central processing center 132).
Regarding claim 3, Hoofard in view of Morris discloses after receiving the first input from the first truck device and the second input from the second truck device, determining a truck status based on the inputs (Hoofard ¶96 - In block 702, while operational the tractors 112 in the yard 102 wirelessly communicate tractor status data (e.g., their position in the logistics yard 102, their operational status, etc.) to the central processing center 132).
Regarding claim 4, Hoofard in view of Morris discloses a computer-implemented method of coordinating the actions of a plurality of trucks using at least one beacon (Hoofard ABS - Systems and methods are disclosed for controlling operations of autonomous vehicles and systems in, for example, logistics yards at distribution, manufacturing, processing and/or other centers for the transfer of goods, materials, and/or other cargo).
Morris further teaches before determining the queue order for the trucks, determining a queue associated to a station based on the truck status (Morris ¶76 - A plurality of trailers 20A-20N (generally, 20) are queued in a yard 17 await instructions for approaching an available loading dock 612 for unloading cargo).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the logistics yard guidance methodology/system of Hoofard by including the truck prioritization techniques of Morris because Morris discloses “improves efficiency of the arrangement and assignment of trailers 20 to loading docks 112 (Morris ¶68)”.   Additionally, Hoofard further details that “The present disclosure is generally related to movement of transport vehicles at distribution centers (Hoofard ¶2)” so it would be obvious to consider including the additional truck prioritization techniques that Morris discloses because it would improve the movement of vehicles as disclosed within Hoofard.
Regarding claim 5, Hoofard in view of Morris discloses a computer-implemented method of coordinating the actions of a plurality of trucks using at least one beacon (Hoofard ABS - Systems and methods are disclosed for controlling operations of autonomous vehicles and systems in, for example, logistics yards at distribution, manufacturing, processing and/or other centers for the transfer of goods, materials, and/or other cargo).
Morris further teaches the first input from the first truck device further includes a first signal receipt time and the second input from the second truck device further includes a second signal receipt time (Morris ¶52 - In another example, detection devices such as an ID reader 13, 24 may be used to scan a trailer ID 23 of the trailer 20 to identify the trailer 20 and to determine if the trailer 20 complies with MABD requirements, for example, establishing a time stamp corresponding to an arrival time of the trailer 20).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the logistics yard guidance methodology/system of Hoofard by including the truck prioritization techniques of Morris because Morris discloses “improves efficiency of the arrangement and assignment of trailers 20 to loading docks 112 (Morris ¶68)”.   Additionally, Hoofard further details that “The present disclosure is generally related to movement of transport vehicles at distribution centers (Hoofard ¶2)” so it would be obvious to consider including the additional truck prioritization techniques that Morris discloses because it would improve the movement of vehicles as disclosed within Hoofard.
Regarding claim 6, Hoofard in view of Morris discloses a computer-implemented method of coordinating the actions of a plurality of trucks using at least one beacon (Hoofard ABS - Systems and methods are disclosed for controlling operations of autonomous vehicles and systems in, for example, logistics yards at distribution, manufacturing, processing and/or other centers for the transfer of goods, materials, and/or other cargo).
Morris further teaches after receiving the first input from the first truck device and the second input from the second truck device, determining a time of arrival of the trucks to a location (Morris ¶52 - In another example, detection devices such as an ID reader 13, 24 may be used to scan a trailer ID 23 of the trailer 20 to identify the trailer 20 and to determine if the trailer 20 complies with MABD requirements, for example, establishing a time stamp corresponding to an arrival time of the trailer 20).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the logistics yard guidance methodology/system of Hoofard by including the truck prioritization techniques of Morris because Morris discloses “improves efficiency of the arrangement and assignment of trailers 20 to loading docks 112 (Morris ¶68)”.   Additionally, Hoofard further details that “The present disclosure is generally related to movement of transport vehicles at distribution centers (Hoofard ¶2)” so it would be obvious to consider including the additional truck prioritization techniques that Morris discloses because it would improve the movement of vehicles as disclosed within Hoofard.
Regarding claim 7, Hoofard in view of Morris discloses a computer-implemented method of coordinating the actions of a plurality of trucks using at least one beacon (Hoofard ABS - Systems and methods are disclosed for controlling operations of autonomous vehicles and systems in, for example, logistics yards at distribution, manufacturing, processing and/or other centers for the transfer of goods, materials, and/or other cargo).
Morris further teaches the step of determining a queue order includes prioritizing based on the time of arrival (Morris ¶52 - In another example, detection devices such as an ID reader 13, 24 may be used to scan a trailer ID 23 of the trailer 20 to identify the trailer 20 and to determine if the trailer 20 complies with MABD requirements, for example, establishing a time stamp corresponding to an arrival time of the trailer 20. The trailer ID 23 can be output to the trailer assignment and prioritization system 200 for further processing).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the logistics yard guidance methodology/system of Hoofard by including the truck prioritization techniques of Morris because Morris discloses “improves efficiency of the arrangement and assignment of trailers 20 to loading docks 112 (Morris ¶68)”.   Additionally, Hoofard further details that “The present disclosure is generally related to movement of transport vehicles at distribution centers (Hoofard ¶2)” so it would be obvious to consider including the additional truck prioritization techniques that Morris discloses because it would improve the movement of vehicles as disclosed within Hoofard.
Regarding claim 8, Hoofard in view of Morris discloses the first input from the first truck device further includes a first received signal strength indicator value from the at least one beacon, and the second input from the second truck device further includes a second received signal strength indicator value from the at least one beacon (Hoofard ¶52 - As described in greater detail below, the tractor 112 can include a wireless receiver and can determine its location using conventional triangulation techniques based on, for example, the radio signal strength (RSS) of the wireless signals received from the respective beacons 106).
Regarding claim 9, Hoofard in view of Morris discloses a computer-implemented method of coordinating the actions of a plurality of trucks using at least one beacon (Hoofard ABS - Systems and methods are disclosed for controlling operations of autonomous vehicles and systems in, for example, logistics yards at distribution, manufacturing, processing and/or other centers for the transfer of goods, materials, and/or other cargo).
Morris further teaches the step of determining the queue order includes prioritizing based on received signal strength indicator values (Morris ¶54 - For example, although the two trailers 20A, 20N may include the same cargo, the first trailer 20A may have driven a substantially greater distance {i.e. signal strength difference} than the second trailer 20N, and the cargo may include perishable items that require stocking at the store at an earlier time than those of the second trailer 20N. This data may be used to prioritize trailer 20A over trailer 20N).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the logistics yard guidance methodology/system of Hoofard by including the truck prioritization techniques of Morris because Morris discloses “improves efficiency of the arrangement and assignment of trailers 20 to loading docks 112 (Morris ¶68)”.   Additionally, Hoofard further details that “The present disclosure is generally related to movement of transport vehicles at distribution centers (Hoofard ¶2)” so it would be obvious to consider including the additional truck prioritization techniques that Morris discloses because it would improve the movement of vehicles as disclosed within Hoofard.
Regarding claim 10, Hoofard in view of Morris discloses after receiving the first input from the first truck device and the second input from the second truck device, determining a truck distance from the at least one beacon for each truck using the received signal strength indicator values (Hoofard ¶54 - the beacon system (or other processing device) can use RSS or other distance measuring techniques and triangulation to determine the position of the tractor 112).
Regarding claim 11, Hoofard in view of Morris discloses a computer-implemented method of coordinating the actions of a plurality of trucks using at least one beacon (Hoofard ABS - Systems and methods are disclosed for controlling operations of autonomous vehicles and systems in, for example, logistics yards at distribution, manufacturing, processing and/or other centers for the transfer of goods, materials, and/or other cargo).
Morris further teaches the step of determining the queue order includes prioritizing based on truck distance from the at least one beacon (Morris ¶54 - For example, although the two trailers 20A, 20N may include the same cargo, the first trailer 20A may have driven a substantially greater distance {i.e. truck distance} than the second trailer 20N, and the cargo may include perishable items that require stocking at the store at an earlier time than those of the second trailer 20N. This data may be used to prioritize trailer 20A over trailer 20N).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the logistics yard guidance methodology/system of Hoofard by including the truck prioritization techniques of Morris because Morris discloses “improves efficiency of the arrangement and assignment of trailers 20 to loading docks 112 (Morris ¶68)”.   Additionally, Hoofard further details that “The present disclosure is generally related to movement of transport vehicles at distribution centers (Hoofard ¶2)” so it would be obvious to consider including the additional truck prioritization techniques that Morris discloses because it would improve the movement of vehicles as disclosed within Hoofard.
Regarding claim 12, Hoofard in view of Morris discloses a computer-implemented method of coordinating the actions of a plurality of trucks using at least one beacon (Hoofard ABS - Systems and methods are disclosed for controlling operations of autonomous vehicles and systems in, for example, logistics yards at distribution, manufacturing, processing and/or other centers for the transfer of goods, materials, and/or other cargo).
Morris further teaches the first input from the first truck device further includes a first fill status, and the second input from the second truck device further includes a second fill status (Morris ¶43 - The inventory system 60 may be part of a store computer that stores and processes retail inventory data, which can be used by the control unit 210 to associate a loading dock 112 with a trailer 20 in real-time or near real-time. For example, the inventory system 60 may reveal that a retail store has a low supply of fresh vegetables. The control unit 210 can assign the next available loading dock, for example, 112A to a trailer 20A, which is known by the trailer assignment and prioritization system 200 to be delivering a supply of fresh vegetables {i.e. fill status}).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the logistics yard guidance methodology/system of Hoofard by including the truck prioritization techniques of Morris because Morris discloses “improves efficiency of the arrangement and assignment of trailers 20 to loading docks 112 (Morris ¶68)”.   Additionally, Hoofard further details that “The present disclosure is generally related to movement of transport vehicles at distribution centers (Hoofard ¶2)” so it would be obvious to consider including the additional truck prioritization techniques that Morris discloses because it would improve the movement of vehicles as disclosed within Hoofard.
Regarding claim 13, Hoofard in view of Morris discloses a computer-implemented method of coordinating the actions of a plurality of trucks using at least one beacon (Hoofard ABS - Systems and methods are disclosed for controlling operations of autonomous vehicles and systems in, for example, logistics yards at distribution, manufacturing, processing and/or other centers for the transfer of goods, materials, and/or other cargo).
Morris further teaches the step of determining the queue order includes giving precedence to the trucks having a fill status indicating the trucks contain a reusable load when determining the queue order of a loading station (Morris ¶43 - The inventory system 60 may be part of a store computer that stores and processes retail inventory data, which can be used by the control unit 210 to associate a loading dock 112 with a trailer 20 in real-time or near real-time. For example, the inventory system 60 may reveal that a retail store has a low supply of fresh vegetables. The control unit 210 can assign the next available loading dock, for example, 112A to a trailer 20A, which is known by the trailer assignment and prioritization system 200 to be delivering a supply of fresh vegetables {i.e. fill status}. Time may be of the essence with respect to fresh vegetables if they remain in the yard 17 for an unreasonable amount of time. Therefore, trailer 20A may be moved to the top of a trailer priority queue due to the store's immediate need for fresh vegetables and due to the risk of damage to the vegetables if they remain in the trailer 20A in the yard 17 for an extended period).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the logistics yard guidance methodology/system of Hoofard by including the truck prioritization techniques of Morris because Morris discloses “improves efficiency of the arrangement and assignment of trailers 20 to loading docks 112 (Morris ¶68)”.   Additionally, Hoofard further details that “The present disclosure is generally related to movement of transport vehicles at distribution centers (Hoofard ¶2)” so it would be obvious to consider including the additional truck prioritization techniques that Morris discloses because it would improve the movement of vehicles as disclosed within Hoofard.
Regarding claim 14, Hoofard in view of Morris discloses the first input from the first truck device further includes a first cleaning status, and the second input from the second truck device further includes a second cleaning status (Hoofard ¶86 - status monitoring sensors 624 for, e.g., monitoring the status of fuel, oil, etc. {i.e. cleanliness})).
Regarding claim 15, Hoofard in view of Morris discloses the first input from the first truck device further includes a first maintenance status, and the second input from the second truck device further includes a second maintenance status (Hoofard ¶96 - In block 702, while operational the tractors 112 in the yard 102 wirelessly communicate tractor status data (e.g., their position in the logistics yard 102, their operational status {i.e. maintenance status}, etc.) to the central processing center 132).  
Regarding claim 16, Hoofard in view of Morris discloses a computer-implemented method of coordinating the actions of a plurality of trucks using at least one beacon (Hoofard ABS - Systems and methods are disclosed for controlling operations of autonomous vehicles and systems in, for example, logistics yards at distribution, manufacturing, processing and/or other centers for the transfer of goods, materials, and/or other cargo).
Morris further teaches determining the queue order of a plurality of corresponding queues (Morris ¶46 - a priority queue 222 (see FIG. 4) whereby the trailer 20 is next in line for an available loading dock 112) for stations serving the same purpose (Morris ¶42 - Similarly, a loading dock 112 may have a door that is configured for stable stock, cross-dock, and so on {i.e. stations having same purpose}, or have dimensions, configurations, or features, which are undesirable or incompatible for some trailers 20).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the logistics yard guidance methodology/system of Hoofard by including the truck prioritization techniques of Morris because Morris discloses “improves efficiency of the arrangement and assignment of trailers 20 to loading docks 112 (Morris ¶68)”.   Additionally, Hoofard further details that “The present disclosure is generally related to movement of transport vehicles at distribution centers (Hoofard ¶2)” so it would be obvious to consider including the additional truck prioritization techniques that Morris discloses because it would improve the movement of vehicles as disclosed within Hoofard.
Regarding claim 17, Hoofard in view of Morris discloses a computer-implemented method of coordinating the actions of a plurality of trucks using at least one beacon (Hoofard ABS - Systems and methods are disclosed for controlling operations of autonomous vehicles and systems in, for example, logistics yards at distribution, manufacturing, processing and/or other centers for the transfer of goods, materials, and/or other cargo).
Morris further teaches maintaining a amount of queued truck difference between each of the plurality of corresponding queues to less than 2 (Morris ¶54 - In some embodiments, criteria establishing the priority of one trailer over another may be different when the cargo is the same, when the trailers arrive at the same time, and so on. The criteria may be user-defined {i.e. no more than 2 difference} and executed by an allocation engine 218 of the control unit 210, as shown in FIG. 4).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the logistics yard guidance methodology/system of Hoofard by including the truck prioritization techniques of Morris because Morris discloses “improves efficiency of the arrangement and assignment of trailers 20 to loading docks 112 (Morris ¶68)”.   Additionally, Hoofard further details that “The present disclosure is generally related to movement of transport vehicles at distribution centers (Hoofard ¶2)” so it would be obvious to consider including the additional truck prioritization techniques that Morris discloses because it would improve the movement of vehicles as disclosed within Hoofard.
Regarding claim 18, Hoofard in view of Morris discloses a computer-implemented method of coordinating the actions of a plurality of trucks using at least one beacon (Hoofard ABS - Systems and methods are disclosed for controlling operations of autonomous vehicles and systems in, for example, logistics yards at distribution, manufacturing, processing and/or other centers for the transfer of goods, materials, and/or other cargo).
Morris further teaches the directive signals to the trucks are representative of a position in the queue order (Morris ¶46 - the control unit 210 may process this data to provide rankings in real time to trailers entering the yard 17 to prioritize trailers among many trailers currently in the yard 17 awaiting an available loading dock 112).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the logistics yard guidance methodology/system of Hoofard by including the truck prioritization techniques of Morris because Morris discloses “improves efficiency of the arrangement and assignment of trailers 20 to loading docks 112 (Morris ¶68)”.   Additionally, Hoofard further details that “The present disclosure is generally related to movement of transport vehicles at distribution centers (Hoofard ¶2)” so it would be obvious to consider including the additional truck prioritization techniques that Morris discloses because it would improve the movement of vehicles as disclosed within Hoofard.
Regarding claim 21, Hoofard in view of Morris discloses a computer-implemented method of coordinating the actions of a plurality of trucks using at least one beacon (Hoofard ABS - Systems and methods are disclosed for controlling operations of autonomous vehicles and systems in, for example, logistics yards at distribution, manufacturing, processing and/or other centers for the transfer of goods, materials, and/or other cargo).
Morris further teaches determining yields that the first truck is not in a first position in the queue, further comprising transmitting a directive signal to the first truck directing the first truck away from the beacon sending the first signal beacon identifier (Morris ¶58 - In some embodiments, the current trailer 20 is temporarily removed from the loading dock 112 but can return to the loading dock to unload the remaining cargo. The current trailer 20 may be removed from the loading dock 112, for example, by automatically controlling a ground vehicle 30 to couple to the current trailer 20 and remove it from the loading dock 20 or by outputting an instruction, textual request, or other notification to a computer capable of displaying the notification or otherwise acting upon the notification to remove the trailer 20).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the logistics yard guidance methodology/system of Hoofard by including the truck prioritization techniques of Morris because Morris discloses “improves efficiency of the arrangement and assignment of trailers 20 to loading docks 112 (Morris ¶68)”.   Additionally, Hoofard further details that “The present disclosure is generally related to movement of transport vehicles at distribution centers (Hoofard ¶2)” so it would be obvious to consider including the additional truck prioritization techniques that Morris discloses because it would improve the movement of vehicles as disclosed within Hoofard.
Regarding claim 22, Hoofard in view of Morris discloses a computer-implemented method of coordinating the actions of a plurality of trucks using at least one beacon (Hoofard ABS - Systems and methods are disclosed for controlling operations of autonomous vehicles and systems in, for example, logistics yards at distribution, manufacturing, processing and/or other centers for the transfer of goods, materials, and/or other cargo).
Morris further teaches determining yields that the first truck is in a first position in the queue, the queue is a loading queue, further comprising confirming a load identification associated to the first truck based on the determination (Morris ¶37 -In some embodiments, a sensor 12 at the distribution center 110 can scan pallets or the like to determine whether a loading or unloading process is underway, to identify goods on the pallets to confirm that they are the goods of interest established by the trailer assignment and prioritization system 200 for the particular loading dock 112).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the logistics yard guidance methodology/system of Hoofard by including the truck prioritization techniques of Morris because Morris discloses “improves efficiency of the arrangement and assignment of trailers 20 to loading docks 112 (Morris ¶68)”.   Additionally, Hoofard further details that “The present disclosure is generally related to movement of transport vehicles at distribution centers (Hoofard ¶2)” so it would be obvious to consider including the additional truck prioritization techniques that Morris discloses because it would improve the movement of vehicles as disclosed within Hoofard.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Muramatso et al. (JP 2021113432 A)
Cao et al. (CN 209552134 U)

A. K. Pundir, et al. “IMPROVING SUPPLY CHAIN VISIBILITY USING IoT-INTERNET OF THINGS,” 2019 IEEE 9th Annual Computing and Communication Workshop and Conference (CCWC), 2019, pp. 0156-0162, doi: 10.1109/CCWC.2019.8666480 [online], [retrieved on 2022-09-28]. Retrieved from the Internet <https://ieeexplore.ieee.org/document/8666480?source=IQplus>
	
J. C.S. Chung, et al. "An Alert Management System for Concrete Batching Plant," 2007 IEEE Conference on Emerging Technologies and Factory Automation (EFTA 2007), 2007, pp. 591-598, doi: 10.1109/EFTA.2007.4416822. [online], [retrieved on 2022-09-28]. Retrieved from the Internet <https://ieeexplore.ieee.org/document/4416822?source=IQplus>

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624